SUPERIOR COURT

OF THE
STATE OF DELAWARE
AB|GA|L M. LEGROW LEoNARl) L. WlLLlAMs JUsTlCE CENTER
JUDGE 500 N. KlNG STREET, SulTE10400

WlLMlNGToN, DELAWARE 19801
TELEPHONE (302) 255-0669

June 19, 2017

Donald L. Logan, Esquire Samuel L. Guy, Esquire
Victoria K. Petrone, Esquire Samuel L, Guy, Attorney at Law
Logan & Petrone, LLC P.O. Box 25464

100 Commons Blvd., Suite 300 Wilmington, DE 19899

New Castle, DE 19801

RE: SC&A Construction, Inc. v. Charles Potter, Jr. et al.
C.A. No. N12L-09-022 AML

Dear Counsel,

Ai°ter oral argument on SC&A Construction Inc.’s motion to enter the
arbitration award as a t`mal mechanic’s lien judgment, the Court issued its decision
on May 31, 2017 (the “Decision”). Defendants timely filed a motion for
reargument, alleging the Court misapprehended the facts and laW. Plaintiff
responded on June 9, 2017.

A motion for reargument Will be granted if the Court has “overlooked a
controlling precedent or legal principles, or misapprehended the law or facts such
as Would have changed the outcome of the underlying decision.”' l\/Iovants neither
may present new arguments nor rehash those already presented.2

Defendants argue, among other things, that: (1) none of the elements
required to obtain a mechanic’s lien have been litigated; (2) this Court is required

 

l Raa’z`us Servs., LLC v. Jack Corrozl' Const., Inc., 2010 WL 703051, at *5 (Del. Super. Feb. 26,

2010).
2 Rel'a' v. Hina't, 2008 WL 2943373, at *l (Del. Super. July 31, 2008).

SC&A Construction, Inc. v. Potter, et al.
June 19, 2017
Page 2

by law to transfer to the Court of Chancery the pleadings the Potters filed; (3) Mr.
Potter illegally was ordered to participate in arbitration; (4) no evidentiary hearings
were held regarding the court-ordered arbitration; and (5) Judge Silverman’s
reference to permits, inspections, and certificates of occupancy are the law of the
case. The Decision addresses each of the arguments Defendants now raise, and
further dilation on those arguments is both unnecessary and contrary to the parties’
interests in a speedy resolution of this case. Accordingly, Defendants’ Amended
Motion for Reargument is DENIED. IT IS SO ORDERED.

Yours very truly,

   
   

Abigail ` . eGrow, Judge

Original to Prothonotary